      Case 7:21-cv-00143 Document 6 Filed on 09/15/21 in TXSD Page 1 of 2
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   September 15, 2021
                           UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

ENRIQUE HUERTA,                                §
                                               §
         Petitioner,                           §
VS.                                            § CIVIL ACTION NO. 7:21-CV-00143
                                               §
C. HOWARD,                                     §
                                               §
         Respondent.                           §


            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is Movant Enrique Huerta’s request for “compassionate release” or

modification of his sentence (the “Request”) raised through a form petition for writ of habeas

corpus under 28 U.S.C. § 2241. On May 27, 2021, the Magistrate Court issued the Report and

Recommendation, recommending that the Request be construed as a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), that the Request be docketed as a motion for

compassionate release in United States v. Huerta, 7:18-CR-0319-2, that the Government be

ordered to submit a response to the motion for compassionate release, that the Request be denied

without prejudice insofar as Huerta intends on seeking relief under § 2241, and that this civil

action be closed.   Huerta also filed a Motion for Appointment of Counsel, which the Magistrate

Judge recommended be denied as moot.        Huerta has filed timely objections to the Magistrate

Court’s Report and Recommendation.


       Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of

those portions of the report to which objections have been made. As to those portions to which




1/2
        Case 7:21-cv-00143 Document 6 Filed on 09/15/21 in TXSD Page 2 of 2




no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the

Court has reviewed the report for clear error. 1

         Having thus reviewed the record in this case, the parties’ filings, and the applicable law,

the Court adopts the Report and Recommendation in part. The Clerk of Court is DIRECTED to

docket the Request as a motion for compassionate release in United States v. Huerta, 7:18-CR-

0319-2.      Insofar as Huerta seeks relief under § 2241, the Request is hereby DENIED without

prejudice and it is ORDERED that this civil action be CLOSED. Finally, Huerta’s Motion for

Appointment of Counsel is DENIED as MOOT.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 15th day of September, 2021.


                                                             ___________________________________
                                                             Micaela Alvarez
                                                             United States District Judge




1 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely
objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.’ ” Douglas v. United States Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir.
1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superseded by statute on other grounds by
28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5
(5th Cir. April 2, 2012).

2/2
